MEMORANDUM **
Hector Carillo-Reyes appeals from the 120-month sentence imposed following his guilty-plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Carillo-Reyes contends that the district court violated Federal Rule of Criminal Procedure 32(i) and his right to due process by failing to conduct an evidentiary hearing regarding issues disputed at sentencing. The record indicates, however, that Carillo-Reyes knowingly and voluntarily waived the evidentiary hearing. See, e.g., United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000) (setting forth requirements for waiver).
Carillo-Reyes also contends that his sentence is unreasonable because the district court determined it without first accurately calculating and consulting the advisory Guidelines range. We conclude that any error by the district court was harmless. See United States v. Cantrell, 433 F.3d 1269, 1279-80 & n. 4 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.